In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-1362
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

RAUL AMBRIZ-VILLA, JR.,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                    Southern District of Illinois.
             No. 4:19-cr-40095 — J. Phil Gilbert, Judge.
                     ____________________

   ARGUED OCTOBER 26, 2021 — DECIDED MARCH 14, 2022
               ____________________

   Before FLAUM, ST. EVE, and KIRSCH, Circuit Judges.
    KIRSCH, Circuit Judge. Following a traﬃc stop, Raul Am-
briz-Villa, Jr., was arrested after he agreed to a search of his
car that turned up nearly 13 kilograms of methamphetamine.
Ambriz-Villa moved to suppress the drugs; the district court
denied his motion and, following his guilty plea, sentenced
him to 168 months’ imprisonment. Ambriz-Villa preserved
the right to appeal the denial of his suppression motion and
the sentence imposed.
2                                                 No. 21-1362

   On appeal, Ambriz-Villa argues that both the traﬃc stop
and the subsequent search of his car violated his Fourth
Amendment rights. First, he argues that the scope and man-
ner of the stop was unreasonable, and thus unlawful under
the Fourth Amendment. Second, he contends that the search
was unlawful, either because his consent to search was tainted
by an unlawful stop or, even if the stop was lawful, his con-
sent was not voluntary. He also argues that his resulting sen-
tence was both procedurally erroneous and substantively un-
reasonable.
    We disagree. The stop was not unlawful, and Ambriz-Villa
voluntarily consented to the search, which was not tainted by
the stop. Further, we ﬁnd no procedural error with the district
court’s sentencing decision and conclude that Ambriz-Villa’s
sentence is substantively reasonable. Finding no error, we af-
ﬁrm.
                               I
   A grand jury indicted Raul Ambriz-Villa, Jr., for posses-
sion with intent to distribute at least 500 grams of metham-
phetamine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A).
Ambriz-Villa moved to suppress the drugs. The district court
conducted a hearing during which it watched the dash-cam
video footage of the events and heard testimony from the Illi-
nois state trooper who executed the traﬃc stop and search of
Ambriz-Villa’s car, then found the facts as follows.
   Ambriz-Villa drove past Illinois State Trooper John Payton
on I-57, where Trooper Payton was parked in his patrol car.
Trooper Payton, who is specially trained in drug interdiction,
made several observations about Ambriz-Villa’s car which led
him to suspect potential drug traﬃcking activity. When
No. 21-1362                                                     3

Ambriz-Villa’s car crossed the solid white line on the shoul-
der of the road, Trooper Payton executed a pretextual traﬃc
stop. As was his custom, Trooper Payton asked Ambriz-Villa
to sit in the front seat of the patrol car as a safety measure for
the duration of the traﬃc stop. While processing a warning
for the traﬃc violation, Trooper Payton asked Ambriz-Villa
about his background and purpose for traveling. Ambriz-
Villa said he owned a tire shop in Nebraska and was driving
to Georgia for his nephew’s birthday and that the rest of his
family had ﬂown down. When asked why he chose to drive
alone, Ambriz-Villa “ﬂoundered nonresponsive,” and then
when asked again, stated that it was because he liked to drive.
Still processing the warning, Trooper Payton asked more
questions. Throughout this conversation, Ambriz-Villa’s un-
usual responses and excessively nervous and evasive reac-
tions raised Trooper Payton’s suspicion that Ambriz-Villa was
involved in criminal activity.
    After processing the warning, Trooper Payton handed it
to Ambriz-Villa, who then opened the door and began to exit
the patrol car. When Ambriz-Villa was “halfway out the
door,” Trooper Payton asked, “Do you mind if I ask you a few
more questions?” Ambriz-Villa agreed, and Trooper Payton
then asked whether he was involved in any drug activity
(which Ambriz-Villa denied) and if he would consent to a
search of his car. Ambriz-Villa said yes. Trooper Payton asked
again “for clariﬁcation”, and Ambriz-Villa again conﬁrmed
that he consented to the search of his car. The search uncov-
ered 13 packages (roughly one kilogram each) of metham-
phetamine.
   The district court denied Ambriz-Villa’s motion to sup-
press, ﬁnding that the scope of the stop was not unreasonable
4                                                 No. 21-1362

and thus did not violate Ambriz-Villa’s Fourth Amendment
rights. The district court also found that Trooper Payton’s
tone and behavior did not suggest coercion and that Ambriz-
Villa’s consent was voluntary because “a reasonable person in
Ambriz-Villa’s position—with one foot out the door and a
warning ticket in hand—would feel at liberty to disregard the
questions and walk away.”
    At his sentencing hearing, Ambriz-Villa requested a de-
parture from the Sentencing Guidelines range, arguing that
his drug traﬃcking was aberrant behavior. The judge rejected
this argument, saying “even assuming this was the ﬁrst time
you did this, it does not amount in my mind under the
[G]uidelines as aberrant behavior.” The district court also
considered the sentencing factors listed in 18 U.S.C. § 3553(a)
but concluded none warranted a variance below the Guide-
lines range and thus imposed a within-Guidelines prison sen-
tence of 168 months.
                              II
   On appeal, Ambriz-Villa challenges the lawfulness of the
stop, the search, and his sentence. We take each argument in
turn.
                              A
    Ambriz-Villa contends that the scope and manner of the
traﬃc stop exceeded the bounds of reasonableness, in viola-
tion of his Fourth Amendment rights. Separately, he argues
that the warrantless search of his car was unreasonable be-
cause his consent to search it was invalid. As a result, he ar-
gues, the drugs found in his car should be suppressed. When
reviewing a motion to suppress, we review the district court’s
factual determinations for clear error and the district court’s
No. 21-1362                                                     5

legal conclusions, including the reasonableness of a stop, de
novo. United States v. Cole, 21 F.4th 421, 427 (7th Cir. 2021);
United States v. Gholston, 1 F.4th 492, 496 (7th Cir. 2021).
                                1
    Ambriz-Villa concedes that Trooper Payton was permitted
to stop him based on the traﬃc violation but argues that the
scope and manner of the stop was unreasonable because
Trooper Payton asked him repetitive and persistent questions
not tailored to the reason for the initial stop while he was in
the conﬁnes of the patrol car. But Trooper Payton was permit-
ted to ask Ambriz-Villa questions unrelated to the reason for
the stop without reasonable suspicion of other criminal activ-
ity, even if the questioning was repetitive and persistent, so
long as the questioning did not prolong the duration of the
stop, which Ambriz-Villa does not contest on appeal. See Cole,
21 F.4th at 429 (“[A]n oﬃcer may ask questions unrelated to
the stop … if doing so does not prolong the traﬃc stop.”). And
it makes no diﬀerence that Ambriz-Villa was in the patrol car
during the questioning. Trooper Payton was permitted to ask
Ambriz-Villa to sit in the patrol car while he wrote the warn-
ing. See United States v. Lewis, 920 F.3d 483, 492 (7th Cir. 2019)
(an oﬃcer may ask a driver to sit in his patrol car during a
valid traﬃc stop, without any particularized suspicion). Am-
briz-Villa provides no authority for the proposition that the
legality of an oﬃcer’s questioning diﬀers whether it is done
while the traﬃc oﬀender is outside the patrol car or in it, and
we could ﬁnd none. Ambriz-Villa was free to respond to the
questions, or not, and he makes no argument that he felt co-
erced into answering these questions. See Berkemer v. McCarty,
468 U.S. 420, 439–40 (1984) (stating that at a traﬃc stop, “the
detainee is not obliged to respond”). What matters is that
6                                                  No. 21-1362

Trooper Payton’s questioning did not prolong the duration of
the traﬃc stop. We agree with the district court that the scope
and manner of the stop did not violate Ambriz-Villa’s Fourth
Amendment rights.
                               2
    Ambriz-Villa next argues that his verbal consent to search
his car was tainted because the scope and manner of the stop
was overly intrusive and expansive. But as we discussed
above, the traﬃc stop was lawful so his consent to search was
not tainted by an unlawful stop. And there was no impermis-
sible extension of the stop because the traﬃc stop concluded
when he received the warning. See United States v. Rivera, 906
F.2d 319, 323 (7th Cir. 1990) (ﬁnding defendant was not in cus-
tody after he was given his written warning, “had all his iden-
tiﬁcation, he was told that the investigation was over, he was
free to leave at his pleasure and, indeed, was leaving when
the trooper popped the question of consensual search”).
    Ambriz-Villa also argues that his consent was not volun-
tarily given. To evaluate voluntariness of consent to a search,
we look to the totality of the circumstances, considering the
following factors: “(1) the person’s age, intelligence, and edu-
cation; (2) whether he was advised of his constitutional rights;
(3) how long he was detained before he gave his consent; (4)
whether his consent was immediate, or was prompted by re-
peated requests by the authorities; (5) whether any physical
coercion was used; and (6) whether the individual was in po-
lice custody when he gave his consent.” United States v.
Figueroa-Espana, 511 F.3d 696, 704–05 (7th Cir. 2007).
   Ambriz-Villa argues that when he was exiting the patrol
car to return to his car with the warning violation in his
No. 21-1362                                                      7

possession, no reasonable person would have felt free to ig-
nore the trooper’s question and simply walk away. But under
the totality of the circumstances, Ambriz-Villa’s consent was
freely given. Ambriz-Villa was in fact leaving: it is undisputed
that Trooper Payton had handed him the warning ticket and
that Ambriz-Villa was exiting the police car at the time the
consent to search was sought. As noted above, in Rivera, a case
with very similar facts, we found that a reasonable person in
a comparable position would have felt free to leave at this
point of the interaction. 906 F.2d at 323. Furthermore, the in-
teraction took place on a public interstate highway during the
day; Trooper Payton showed no weapons or other physical
force; and the language and tone were limited to a series of
targeted questions and conﬁrmed whether a search would be
allowed.
                                B
    Next, Ambriz-Villa challenges his sentence, both for pro-
cedural error and as substantively unreasonable. We review
the district court’s sentencing decision for procedural error de
novo and the substantive reasonableness of the sentence for
abuse of discretion. United States v. Patel, 921 F.3d 663, 669 (7th
Cir. 2019).
                                1
   Ambriz-Villa argues that his criminal behavior was aber-
rant and that the district court committed procedural error by
considering only the Sentencing Guidelines’ definition of ab-
errant behavior in policy statement § 5K2.20 in deciding that
Ambriz-Villa’s behavior did not warrant a departure from the
applicable Guidelines range. But there’s no indication that the
8                                                  No. 21-1362

judge believed he was confined to the Guidelines’ definition
of aberrant behavior in deciding Ambriz-Villa’s sentence.
    It is perfectly acceptable for a district judge to use the
Guidelines as a reference when deciding whether to depart
from the Guidelines range so long as the judge does not treat
the Guidelines as mandatory. See United States v. Townsend,
724 F.3d 749, 751–52 (7th Cir. 2013). There is no indication
here—and Ambriz-Villa points to none—that the district
judge concluded that he was forbidden from considering Am-
briz-Villa’s argument or circumstances due to a Guidelines
definition or policy statement. True enough, the judge con-
cluded that Ambriz-Villa’s conduct did not satisfy § 5K2.20.
But that was not the end of the judge’s consideration of Am-
briz-Villa’s circumstances. Rather, in weighing the 18 U.S.C.
§ 3553(a) factors, the judge considered his argument that his
behavior was aberrant and rejected it. Id. at 752 (“The sentenc-
ing transcript shows that the judge gave thoughtful consider-
ation not only to § 5K2.20 but also to the possibility, inde-
pendent of § 5K2.20, that [the defendant’s] crimes were aber-
rational.”). The judge acknowledged that Ambriz-Villa was
“not a bad person, but [had] made a bad choice” and knew
what he was doing. The judge weighed heavily that “even as-
suming this was the first time” Ambriz-Villa had transported
drugs, the quantity of drugs was not only high, but the dis-
tance traveled was also substantial and reflected the calcu-
lated nature of the crime. As in Townsend, the judge’s ap-
proach was free from legal error.
                               2
   Finally, we turn to Ambriz-Villa’s argument that the term
of his sentence—though within-Guidelines for his offense—
was outside the bounds of a reasonable balancing of the §
No. 21-1362                                                    9

3553(a) factors. A within-Guidelines sentence is presump-
tively reasonable. See Patel, 921 F.3d at 672. Ambriz-Villa may
rebut this presumption only by showing that his sentence
does not comport with the § 3553(a) factors. Id. To this end,
Ambriz-Villa stresses to us that he has strong factors in favor
of mitigation. But we do not re-weigh the factors on appeal.
Rather, our review is limited to ensuring the sentence is “log-
ical and consistent” with the factors. United States v. Bonk, 967
F.3d 643, 650 (7th Cir. 2020). Here, the district court consid-
ered the § 3553(a) factors, concluding the facts did not “war-
rant a variance below the Guidelines range.” The judge noted
that Ambriz-Villa was moving a considerable quantity of
drugs—nearly three times the amount required to establish a
baseline offense—and that prior community supervision had
not successfully deterred his criminal conduct. The district
court logically applied the factors, and to hold otherwise
would require us to first weigh the facts differently. That we
will not do.
                                                      AFFIRMED